TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 9, 2018



                                     NO. 03-11-00669-CV


                    Tom Bennett and James B. Bonham Corp., Appellants

                                                  v.

                                 Larry Wayne Grant, Appellee




       APPEAL FROM 33RD DISTRICT COURT OF SAN SABA COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
              JUSTICE PEMBERTON, NOT PARTICIPATING
  REFORMED AND, AS REFORMED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 13, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction for which Larry Wayne Grant

has filed a remittitur. Therefore, the Court reforms the trial court’s judgment to award Larry

Wayne Grant $32,109 in exemplary damages against James B. Bonham Corp. and $32,109 in

exemplary damages against Tom Bennett. As reformed, we affirm the trial court’s judgment on

that claim and in all other respects. Each party shall bear his own court costs relating to this

appeal, both in this Court and the court below.